Citation Nr: 0911704	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a right thigh 
disability.

3.  Entitlement to service connection for a lump above the 
collarbone.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for facial trauma.

8.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 
1969.  The veteran also served in the Air Force Reserve from 
1989 to 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted service connection for 
bilateral hearing loss and denied the remaining claims.

In December 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for facial 
trauma and hemorrhoids are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 48 decibels and 51 decibels in the left ear, 
with speech recognition ability of 94 in the right ear and 96 
percent in the left ear.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from a right thigh disability.

3.  There is no competent evidence of record showing that the 
Veteran currently suffers from a lump above the collarbone.

4.  There is no competent evidence of record showing that the 
Veteran currently suffers from a left knee disability.

5.  The Veteran's right shoulder disability did not have its 
onset during active service, or within one year after 
separation from active service, or result from disease or 
injury in service.

6.  The Veteran's right knee disability did not have its 
onset during active service or result from disease or injury 
in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for entitlement to service connection for a 
right thigh disability have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for a 
lump above the collarbone have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The criteria for entitlement to service connection for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

6.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, and to resolve any doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In this case, where the Veteran has expressed dissatisfaction 
with the assignment of an initial disability, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson v. West, 12 
Vet. App 119 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the rating action on appeal, the RO granted service 
connection and assigned a noncompensable rating for the 
Veteran's bilateral hearing loss.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded a VA audiological examination in August 
2005.  During the examination, the Veteran's right ear 
average pure tone threshold was 48, the left ear average pure 
tone threshold was 51, and speech recognition ability was 94 
in the right ear and 96 percent in the left ear.  

In this case, applying the results of the VA audiological 
examination to Table VI yielded a Roman numeral value of I 
for both ears.  Applying these values to Table VII, the Board 
finds that the Veteran's bilateral ear hearing loss is 
evaluated as 0 percent disabling.  Simply stated, the results 
do not provide a basis to grant a higher disability rating.

Although the August 2005 examination does show that the 
Veteran clearly has some hearing loss, the audiometric test 
results do not support entitlement to an increased evaluation 
for bilateral hearing impairment.  The Board has reviewed all 
the medical records in the claims file and found that there 
is no evidence related to hearing loss that supports a higher 
rating.

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

To prevail on the issue of service connection on the merits, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  38 U.S.C.A. § 
101(24) also includes within the definition of "active 
duty" any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.

However, presumptive periods do not apply to active duty for 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, 38 C.F.R. §§ 3.307 
and 3.309 may only be considered relative to the veteran's 
period of active duty from June 1966 to August 1969.

In this case, the record does not contain a current diagnosis 
of a right thigh disability, a lump above the collarbone, or 
a left knee disability.  In fact, post-service medical 
evidence is entirely negative for any competent evidence of 
the clinical presence of these conditions.  The only evidence 
of the existence of these disabilities is the Veteran's own 
statements.  In the absence of any competent evidence of a 
current right thigh disability, a lump above the collarbone, 
or a left knee disability, the Board must conclude the 
Veteran does not currently suffer from these disabilities.

Regarding the remaining claims, post-service medical 
treatment records show that the Veteran had been diagnosed as 
having degenerative joint disease of the right shoulder and 
status-post arthroscopic surgery for a meniscus tear of the 
right knee.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show, nor 
does the Veteran contend, that his right shoulder disability 
or right knee disability had their onset during active 
service from June 1966 to August 1969.  The service treatment 
records during the period of active military service document 
no complaints or treatment for any of these conditions and 
the July 1969 separation examination reported the Veteran's 
physical condition as normal.  The post-service medical 
treatment records document none of these disabilities until 
2005 for degenerative joint disease of the right shoulder, 
1996 for the right knee condition, and 1998 for hemorrhoids, 
many years after service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

During the December 2008 personal hearing, however, the 
Veteran asserted that these conditions were related to active 
duty during his time in the Reserves.  The Veteran 
specifically related his claims for a right shoulder injury, 
and right knee disability to an accident that occurred in 
June 1994 during active duty training.  

Service treatment records show that the Veteran slipped on a 
roof in June 1994, but he did not fall off the roof.  The 
Veteran's report of the accident stated that the left side of 
his face, left shoulder and left knee absorbed the impact.  
X-rays showed that his right shoulder showed minimal 
degenerative changes, but no fracture or dislocation, and his 
left knee was normal.  

Additional evidence shows that in May 1996, the Veteran 
suffered from a right knee injury while working at his 
civilian job.  An injury report for workers' compensation 
states that while the Veteran was working in a ditch, he was 
struck by a cast iron vale box on the back of the right leg 
just above the knee.  Treatment records show that the Veteran 
was diagnosed as having a right knee contusion.  

The Veteran was afforded a VA examination in November 2005 
for the joints.  Following a physical examination and x-rays, 
the Veteran was diagnosed as having degenerative joint 
disease of the right shoulder, status-post arthroscopic 
surgery for meniscus tear of the right knee, and abrasions on 
the left side of face with no scars or residuals.  The 
examiner opined that the there was no indication that the 
Veteran injured his right shoulder in the fall on the roof.  
The claims file show that he sustained a left scapular strain 
from the fall, which the examiner found resolved and was not 
the result of the current right shoulder complaints.  
Additionally, the examiner stated that the right knee was not 
injured during the fall and noted the 1996 contusion of the 
right knee.  The examiner concluded that following a review 
of the record, he was unable to relate the right knee 
complaints to active duty.  

Based on the above, the Board finds there is no competent 
evidence or medical opinion contained in the private and VA 
medical records showing or indicating that a right shoulder 
disability or a right knee disability are related to active 
duty during his time in the Reserves.  The record shows both 
private and VA treatment for these disabilities, however, 
there is no medical evidence showing that they are somehow 
related to service.  

Regarding the claims for a right shoulder disability and 
right knee disability, the medical evidence shows that only 
the left shoulder and left knee were reportedly affected by 
the fall during active duty with the Reserves and that the 
Veteran injured his right knee in an accident while working 
at his civilian job.  Furthermore, the VA examiner provided a 
definitive opinion that the Veteran's current right shoulder 
and right knee disabilities were not related to service.  The 
examiner specifically addressed the Veteran's claims of how 
he injured his right shoulder and right knee, but found his 
contentions unsupported by the medical evidence.  The 
examiner also provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current 
right shoulder disability and right knee disability to 
service and the medical evidence of record does not otherwise 
demonstrate that they are related to service.  

Finally, the evidence does not show that the Veteran was 
diagnosed with degenerative joint disease of the right 
shoulder within one year following his period of active 
military service from June 1966 to August 1969.  This 
disability was not shown until 1996.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in February 2005 and December 2006 
and the claim was readjudicated in a July 2007 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim for an increased rating for 
the service-connected bilateral hearing loss such that the 
notice error did not affect the essential fairness of the 
adjudication now on appeal.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The veteran was notified that his 
claim was awarded with an effective date of January 7, 2005, 
the date of his claim, and a noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Service connection for a right thigh disability is denied.

Service connection for a lump above the collarbone is denied.

Service connection for a left knee disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.


REMAND

Service treatment records show that the Veteran slipped on a 
roof in June 1994 causing him to scrape his face on the 
corrugated tin roof.  The Veteran did not fall off the roof.  
The Veteran's report of the accident stated that his jaw 
cracked when he fell and the left side of his face, left 
shoulder and left knee absorbed the impact.  During treatment 
for that incident, the Veteran was found to have edema, 
tenderness, and abrasions on the left side of his face and 
was initially diagnosed as having a fractured mandible.  X-
rays, however, showed that he did not have a mandible 
fracture.  May 2004 treatment shows complaints of jaw pain 
and locking since April 1995.

In August 2005, the Veteran was afforded a VA dental and oral 
examination.  Physical examination revealed no evidence of 
injury to his oral cavity and the Veteran was able to open 37 
mm and had full lateral excursions without difficulty.  

Private treatment records dated December 2008 reported that 
the Veteran had chronic jaw and facial pain; clicking, 
popping, grating, and locking of the jaw; chronic headache; 
neck and shoulder ache; ear pain; uneven bite and jaw 
misalignment; tooth clenching and bruxism; obstructive sleep 
apnea/snoring; and a history of jaw trauma related to 
military service.  The Veteran was diagnosed as having 
temporomandibular joint (TMJ) disc displacement/dislocation; 
jaw/facial/head/neck myalgia; possible TMJ 
arthosis/arthritis; tooth clenching/bruxism; cephalgia; 
cervicalgia; and obstructive sleep apnea/snoring.  The 
private physician opined that the trauma suffered with 
military service injuries precipitated his temporomandibular 
dysfunction (TMD).

In light of the evidence above, the Board finds that a VA 
examination is necessary to make a determination on whether 
the Veteran's current TMD is related to his injury during 
active duty with the Reserves.  See 38 C.F.R. § 3.159 (c)(4); 
38 U.S.C.A. § 5103A(d).  

In addition, an examination is also needed to determine 
whether the Veteran's current hemorrhoids are related to 
service.  The Veteran was diagnosed as having hemorrhoids in 
July 1998 while on active duty with the Reserves.  He was 
again treated for hemorrhoids in May 2004.  An opinion is 
necessary to determine if the Veteran's initial diagnosis of 
hemorrhoids was caused by service and whether the his initial 
diagnosis is related to any current hemorrhoids condition.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any disability 
due to facial trauma.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner(s) is requested to 
provide an opinion as whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current disability of the jaw had its onset 
during active service or is related to any 
in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any 
hemorrhoids.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner(s) is requested to 
provide an opinion as whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current hemorrhoids had its onset during 
active service or is related to any in-
service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


